Citation Nr: 1137330	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  01-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent for essential hypertension, including determining whether it was appropriate to separate this rating from a 30 percent rating for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.

This appeal to the Board of Veterans' Appeals (Board) originated from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Initially, the Veteran had a 30 percent rating for essential hypertension only.  But in a November 2003 decision, the RO increased his combined rating to 40 percent - retroactively effective as of March 12, 2002, by assigning a 30 percent rating for his coronary artery disease (CAD) and a 10 percent rating for his essential hypertension.  See 38 C.F.R. § 4.25 (combined ratings table).

The Board issued a decision in May 2004, in relevant part, denying a rating higher than 30 percent for the CAD and a rating higher than 10 percent for the essential hypertension.  The Veteran appealed that Board decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

In a March 2007 memorandum decision, the Court vacated the portion of the Board's March 2004 decision that had denied a rating higher than 10 percent for the essential hypertension.  The Court affirmed the remaining portions of that Board decision denying a rating higher than 30 percent for the CAD and determining there was not new and material evidence to reopen a claim for service connection for a kidney disorder.  The Court entered judgment in April 2007 and returned the file to the Board for further development and readjudication of this vacated claim in compliance with directives specified.

In April 2009, to comply with the Court's decision, the Board in turn remanded this remaining claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  The additional development of this remaining claim included having the Veteran undergo another VA compensation examination to reassess the severity of his hypertension to, in turn, determine whether there had been the required sustained and material improvement in this condition to justify reducing the rating for it from 30 to 10 percent.

The Veteran had this additional VA compensation examination in May 2010 and, after considering the results, the RO issued a supplemental statement of the case (SSOC) in September 2010 continuing to deny a rating higher than 10 percent for the hypertension.  So the RO returned the file to the Board for further appellate consideration of this remaining claim.

In March 2011, because of his age, the Board advanced the Veteran's appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See also 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board subsequently remanded this remaining claim again in April 2011 for still further development and consideration after finding that the opinion obtained in May 2010, following and as a result of the prior remand, was inadequate and therefore not in compliance with the prior remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating the Veteran is entitled to this compliance as a matter of law).  The Veteran also needed to be provided additional notice to comply with the Veterans Claims Assistance Act (VCAA).

Following this additional remand, the Veteran was provided this additional VCAA notice later in April 2011 and the VA examiner that had evaluated him in May 2010 provided the requested addendum opinion in May 2011.  The AMC considered it but continued to deny this remaining claim in an August 2011 SSOC, so this claim is again before the Board.


FINDINGS OF FACT

1.  The Veteran's essential hypertension was rated as 30-percent disabling from October 13, 1988 until March 12, 2002.

2.  The rating criteria in effect at the time that 30 percent rating was assigned did not permit separate ratings for hypertensive heart disease and hypertensive vascular disease (essential arterial hypertension).

3.  In a November 2003 decision, the RO increased the Veteran's combined rating to 40 percent, retroactively effective as of March 12, 2002, by assigning a 30 percent rating for his CAD and a separate 10 percent rating for his essential hypertension, as this was now permissible under amended rating criteria pertaining to diseases of the heart.  

4.  Medical and other evidence in the file establishes the Veteran's hypertension had improved since the 30 percent rating for this condition was first assigned on October 13, 1988.

5.  Moreover, the medical and other evidence used to reduce the rating for this condition from 30 to 10 percent as of March 12, 2002, albeit while at the same time assigning the separate 30 percent rating for the CAD, confirms there had been sustained and material improvement in the hypertension that was reasonably certain to be maintained under the ordinary conditions of life, including as evidenced by full and complete VA compensation examinations.

6.  The Veteran's hypertension is manifested by diastolic pressures predominantly less than 110 and systolic pressures predominantly less than 200.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the essential hypertension, which is the appropriate rating separate and apart from the 30 percent rating assigned for the CAD.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.951, 4.1-4.14, 4.104, Diagnostic Codes 7007 & 7101 (as in effect prior to and since January 12, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duty-to-notify and duty-to-assist obligations have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by way of letters to the Veteran dated in March 2001, June 2009, and April 2011.  These letters, especially in combination, informed him of the evidence required to substantiate this claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The most recent April 2011 letter, sent on remand, also apprised him of the disability rating and effective date elements of his claim in accordance with Dingess.  The Appeals Management Center (AMC), which handled the additional development of the claim on remand, also has readjudicated the claim since providing this additional VCAA notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to rectify ("cure") a timing defect in the provision of the notice when it did not precede the initial adjudication of the claim or the notice provided prior to the initial adjudication of the claim was inadequate or incomplete.)  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) and Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

The Veteran therefore has received all required notice and has not alleged otherwise.  Indeed, in a Written Brief Presentation dated September 7, 2011, his representative acknowledged, "[t]he AMC has completed the remand."  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing an error is harmful or prejudicial, meaning outcome determinative of a claim, normally falls upon the party attacking the agency's determination, so the Veteran not VA).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all medical and other records that he and his representative have cited as potentially relevant.  The Court vacated the Board's prior May 2004 decision for failing to address 38 C.F.R. § 3.951(a), which states that "[a] readjustment to the Schedule for Rating Disabilities shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated has actually improved."

So to properly address this regulation, the Board remanded the claim in April 2009 to obtain a medical opinion to reassess the severity of the Veteran's hypertension and determine whether it had improved since March 12, 2002, the date the rating for it was adjusted from 30 to 10 percent.  If the examiner found material improvement, the Board requested that the examiner also indicate whether the material improvement would be maintained under the ordinary conditions of the Veteran's life and work.  The Veteran resultantly had a VA examination in June 2009.  But since the examiner did not answer all of the questions the Board had posed in its remand, the AMC returned the claims file to the same VA examiner, who provided an addendum opinion in May 2010.  See 38 C.F.R. § 4.2, indicating that if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.


Unfortunately, after the file was returned to the Board, it was discovered the VA examiner's opinion was too speculative to adjudicate the claim.  The Board therefore remanded the claim again in April 2011 to try and obtain a more definitive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010) (before the Board may rely on a VA examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion).  This supplemental opinion was provided by the same VA examiner in a May 2011 report.  And since this opinion is not speculative and complies with the Board's remand directive, the claim is now ripe for readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Merits of the Claim

This issue initially before the Board was whether the Veteran was entitled to a disability rating higher than 10 percent for his essential hypertension.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

A "staged" rating is appropriate for an increased-rating claim, however, when in assessing the present level of disability the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this particular case at hand, the Veteran's initial claim for hypertension was granted in October 1967 and a 10 percent rating assigned.  In December 1988, the RO increased this rating to 30 percent.  Prior to the issuance of the July 2000 rating decision on appeal, the criteria for evaluating cardiovascular disabilities were revised, effective January 12, 1998.  See 62 Fed. Reg. 65207 (1997).

The Veteran's hypertension was initially assigned an evaluation under Diagnostic Code (DC) 7007.

Under the former versions of DCs 7007 and 7101 (that is, those in effect prior to January 12, 1998), separate ratings could not be assigned for hypertensive heart disease and hypertensive vascular disease (essential arterial hypertension) because the criteria for rating a disability under DC 7007 overlapped with the criteria for rating a disability under DC 7101.  See 38 C.F.R. § 4.104, DC 7007 (in effect prior to January 12, 1998) (contemplating sustained diastolic hypertension of 100 or more for a 30 percent rating and of 120 or more for a 60 percent rating).  

Whereas DC 7101 also considered diastolic blood pressure readings.  So the assignment of separate ratings under these two DCs would have violated VA's 
anti-pyramiding regulation - 38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259 (1994); Robinette v. Brown, 8 Vet. App. 69 (1995); and Akles v. Derwinski, 1 Vet. App. 118 (1991).

Under the amended criteria, however, elevated diastolic readings are no longer the bases for rating hypertensive heart disease.  See 38 C.F.R. § 4.104, DC 7007 (2010).

In a November 2003 rating decision, the RO cited to a March 12, 2002, report from a private cardiovascular treatment facility showing the Veteran had a confirmed diagnosis of CAD.  As a result, the RO recharacterized his disability as actually two separate disabilities involving (1) hypertension and (2) CAD.  The RO then as a result assigned a 30 percent rating for the CAD under DC 7004 and a separate 10 percent rating for the hypertension under DC 7101, using the amended criteria that had taken effect as of January 12, 1998.  This in turn resulted in a combined rating of 40 percent retroactively effective as of March 12, 2002, which was actually a higher level of compensation than the Veteran previously had been receiving since, prior to that decision, he had had only a single 30 percent rating for his essential hypertension.  See 38 C.F.R. § 4.25.

In appealing the May 2004 Board decision, the Veteran argued for reversal of the decision on the hypertension claim on the basis that his disability rating was unlawfully reduced from 30 to 10 percent without medical evidence of improvement as required by 38 C.F.R. § 3.951(a).  This VA regulation provides that a change in the Schedule for Rating Disabilities cannot be the basis of a reduction in rating without medical evidence of improvement. 

The Court did not reverse the Board's May 2004 decision but, instead, vacated that decision because the Board had erred in not considering 38 U.S.C.A. § 1155 and this cited VA regulation - 38 C.F.R. § 3.951(a).


According to 38 U.S.C.A. § 1155, "in no event shall a readjustment in the rating schedule cause a Veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the Veteran's disability is shown to have occurred."  The VA regulation mentioned similarly provides that "[a] readjustment to the Schedule for Rating Disabilities shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated has actually improved."  38 C.F.R. § 3.951(a).  

Although the Board will consider these provisions, as mandated by the Court's March 2007 decision, they do not apply to the Veteran's hypertension for the simple fact that there has been no reduction in the overall rating for his cardiovascular disability.  Indeed, to the contrary, as mentioned, his overall rating for this disability as a whole actually has been increased, not reduced.

It is true that the Veteran was previously assigned a 30 percent rating for his hypertension under the former version of DC 7007.  At that time, however, separate ratings could not be assigned for hypertensive heart disease and hypertensive vascular disease (essential arterial hypertension) because the criteria for rating a disability under DC 7007 overlapped with the criteria for rating a disability under DC 7101.  See 38 C.F.R. § 4.104, DC 7007 (in effect prior to January 12, 1998) (contemplating sustained diastolic hypertension of 100 or more for a 30 percent rating and of 120 or more for a 60 percent rating).  Whereas DC 7101 also considered diastolic blood pressure readings.  So the assignment of separate ratings under these two DCs would have violated VA's anti-pyramiding regulation - 38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259 (1994); Robinette v. Brown, 8 Vet. App. 69 (1995); and Akles v. Derwinski, 1 Vet. App. 118 (1991).

But since the rating schedule was amended so that it is now permissible to receive separate ratings for CAD and hypertension, the Veteran's combined disability rating was actually increased to 40 percent - i.e., 30 percent for his CAD (a form of hypertensive heart disease) and 10 percent for his hypertensive vascular disease (essential arterial hypertension).  See 38 C.F.R. § 4.25.  In other words, there has been no actual reduction or discontinuance of compensation payments based on the decision to assign separate ratings for his CAD and hypertension.  See 38 C.F.R. § 3.105(e).  Therefore, this case does not involve a rating reduction.  It further warrants mentioning that the procedural due process protections of 38 C.F.R. § 3.344, regarding the stabilization of disability evaluations, are inapplicable when there is retroactive assignment of what amounts to a staged rating.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010).  Moreover, neither 38 U.S.C.A. § 5112(b)(6) nor 38 C.F.R. § 3.105(e), regarding effective dates and notice required for reductions, apply in the context of the assignment of a staged rating where, as here, the Veteran's disability rating is not actually reduced, for any period of time, to a level below what was in effect when the matter was appealed to the Board.  See O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

But even assuming for the sake of argument that a rating reduction has occurred, no impropriety has been shown.  There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Since the alleged reduction in this case is based on a change in the Schedule for Rating Disabilities concerning diseases of the heart, the applicable provision are 38 U.S.C.A. § 1155 and 38 C.F.R.§ 3.951(a).  "A readjustment to the Schedule for Rating Disabilities shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated has actually improved."  38 C.F.R. § 3.951(a).  Indeed, these are the only provisions cited in the Court's March 2007 decision.

The Board's April 2009 remand also cites to 38 C.F.R. § 3.344(a), Stabilization of disability evaluations.  It does not appear as though this regulations applies, however, because the alleged reduction in this case is based on a change in the rating criteria, while 38 C.F.R. § 3.344(a) concerns a rating reduction based on examination reports indicating improvement.  In any event, the Board will address this regulation since it was cited in its prior remand.  

Under 38 C.F.R. § 3.344(a), which is applicable to ratings that have been in effect for longer than five years, as in this case, the RO must find the following to reduce a rating:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life and work.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown; 5 Vet. App. 413, 419 (1993); Faust v. West, 13 Vet. App. 342, 350 (2000).

Hypertension is evaluated under DC 7101.  This code provides a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure 160 or more, or a minimum evaluation may be assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The next higher rating for 20 percent is assigned for diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more. See 38 C.F.R. § 4.104, DC 7101.

Applying the above criteria to the facts of this case, the Board finds that the evidence clearly supports the reduction in the rating for the Veteran's hypertension from 30 to 10 percent.  In other words, medical evidence establishes that his hypertension is less severe, so actually has improved as required by 38 C.F.R.§ 3.951(a), and the evidence used to reduce the rating for this disability also confirms there is the required sustained material improvement under the ordinary conditions of life, as shown by a full and complete VA examinations.  See 38 C.F.R. § 3.344(a).  

The December 1988 decision that granted an increased rating from 10 to 30 percent for the Veteran's hypertension primarily was based on the results of his contemporaneous October 1988 VA compensation examination.  The relevant findings in this examination report included three blood pressure readings of 164/84, 190/100, and 170/80.  In addition to this VA examination report, his VA outpatient treatment records listed the following blood pressure readings:  180/100 in March 1988 (noted to be uncontrolled hypertension); 140/90 in April 1988; and 166/92 and 170/90 in October 1988.

The issue of whether the Veteran's hypertension has improved since March 12, 2002, the effective date of the new rating, is addressed in several more recent medical reports and opinions.  For example, in assigning a separate 10 percent rating for the hypertension (that is, apart from the 30 percent rating for the CAD), the RO cited to a March 12, 2002, report from a private cardiovascular treatment facility showing the Veteran had a confirmed diagnosis of CAD.  The only blood pressure reading was 160/70, which correlates to a 10 percent rating under DC 7101.  The RO also considered a November 2002 VA examination report listing a blood pressure reading of 154/80.  The diagnosis was hypertension, by history, with fair control on medication. 

This most recent blood pressure reading and diagnosis clearly show the Veteran's hypertension is fairly well controlled and has improved with medication.  Indeed, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101(Note 1).  The isolated blood pressure reading of 154/80 does not meet this definition.  However, a 10 percent rating is warranted under DC 7101 in light of the Veteran's history of diastolic pressure predominantly 100 or more, as well as the fact that he requires continuous medication for control of his hypertension.

On remand, the Veteran was afforded a VA examination in June 2009 to reassess the severity of his hypertension, including to determine whether it has improved since March 12, 2002, and, if improvement has been shown, whether the material improvement found will be maintained under the ordinary conditions of his life and work.  His blood pressure readings during this additional VA compensation examination were 109/49, 113/50, and 112/50.  The VA examiner then commented that healthy blood pressure is less than 120/80, thereby indicating the Veteran's blood pressure is now healthy since less than this (both diastolic and systolic).  This VA compensation examiner also commented that "[the Veteran] is a[n] insulin[-]dependent diabetic and [that] his blood pressure readings have been maintained at a therapeutic level of less than 130/80."  She then noted that his blood pressure is managed with several anti-hypertensives to include diurectucsm beta blockers, ACE inhibitors, calcium channel blockers, and alpha blockers, all with no reported side effects.

This VA compensation examiner therefore confirmed the Veteran's hypertension is now well controlled with medications, thereby suggesting an improvement in the status of this condition.  But since she failed to answer the specific question posed in the Board's April 2009 remand, the AMC requested that she provide an addendum opinion.  This addendum opinion was provided in May 2010, wherein this VA compensation examiner again noted the Veteran's pertinent medical history, including a history of uncontrolled hypertension in March 1988, January 1991, April 1991, with additional documentations of labile blood pressure readings up to 2002.  But based on her review of the claims file, she indicated that, "[o]ver the years [the Veteran's] medications have been changed to bring about significant improvement in his hypertension."  She then cited to the blood pressure reading of 172/84 on March 12, 2002, before concluding that "[h]e has made significant improvement in his blood pressure from 3/12/02 to a level of control[.]"  She further added that he "has excellent control of his hypertension at this time."  With respect to the remaining question posed by the Board, she stated, "[i]t can only be speculated that his hypertension will remain controlled under ordinary conditions of [his] life and work as long as he remains compliant with his medication regimen."  

This medical opinion, on the whole, appears to support a finding that the reduction in the rating for the hypertension from 30 to 10 percent was appropriate.  But since this VA examiner did not explain the basis for her comment that it can only be speculated that the Veteran's hypertension will remain controlled under ordinary conditions of his life and work as long as he remains compliant with his medication regimen, the Board remanded the claim again in April 2011 to try and obtain a more definitive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010) (indicating that, before the Board may rely on a VA examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for this conclusion to provide assurance the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis, in other words, has exercised all due diligence).

In a May 2011 report, this same VA examiner again noted the essential facts before stating, "[a]lthough it is impossible to state with 100% accuracy [the] Veteran's blood pressure will remain sufficiently controlled, however with [the] Veteran's commitment to medical adherence, and under ordinary conditions of his life and work, his blood pressure is at least as likely as not expected to remained [sic] under sufficient control.  There has been a sustained and maintained improvement in [the] Veteran's hypertension since March 12, 2002."

Given this additional comment, the Board finds no basis to reinstate the prior 30 percent rating for the Veteran's hypertension.  The VA examination reports dated in June 2009, May 2010, and May 2011, which, in the aggregate, appear full and complete, clearly show evidence of sustained material improvement in his hypertension since March 12, 2002, which in all likelihood (assuming his continued compliance with his treatment regimen, including the medications prescribed) will be maintained under the ordinary conditions of his life and work.  While the VA examiner acknowledged that "it would be impossible to state with 100% accuracy [the] Veteran's blood pressure will remain sufficiently controlled," VA's burden of proof is not 100% certainty, so not absolute assurance of this.  Rather, the Court has held that the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens, 7 Vet. App. at 320.  The VA examiner's opinions, especially in the aggregate, establish by a preponderance of the evidence that a reduction is warranted.

Since the VA examiner's opinions were based on a review of the pertinent medical and other history and were eventually supported by sound medical rationale, they provide compelling evidence against restoring the prior 30 percent rating for the Veteran's hypertension.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (Where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need no affirmatively establish the examiner's competency); Cox v. Nicholson, 20 Vet. App. 563 (2007) (The Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.

In conclusion, the Board finds that the preponderance of the evidence shows the reduction from 30 to 10 percent in the rating for the Veteran's hypertension was warranted.  In reaching this conclusion, it goes without saying that the Board also finds no basis for assigning a rating higher than 10 percent for his hypertension.  The Board has reviewed numerous blood pressure readings listed in his VA outpatient treatment records and examination reports.  However, none of these readings includes a diastolic blood pressure of at least 110 or a systolic blood pressure of at least 200.  It therefore cannot be said he has had diastolic pressure of predominantly 110 or more, or a systolic pressure of predominantly 200 or more, as required for a higher 20 percent rating under DC 7101.  

Where, as here, the preponderance of the evidence is against the claim, 
the benefit-of-the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


One final point worth mentioning is that the Court's March 2007 memorandum decision determined the Board had no duty to discuss whether an extra-schedular rating was warranted, and thus, did not err in failing to do so.  The Court was referring to 38 C.F.R. § 3.321(b)(1), indicating that in exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  Considerations include whether there has been marked interference with employment, meaning above and beyond that contemplated by the schedular rating assigned (see also 38 C.F.R. § 4.1), or frequent periods of hospitalization.   And since the Court's March 2007 decision, there still is no evidence that consideration of an extraschedular rating is warranted.  The diagnostic criteria in this case, contained in DC 7101, reasonably describe and contemplate the severity and symptomatology of a Veteran's hypertension.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

A disability rating higher than 10 percent for the essential hypertension is denied, and it was appropriate to assign this rating separate and apart from the 30 percent rating for the CAD.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


